DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblum (USP 3,812,972).
Regarding claim 21, Rosenblum discloses in figures 8-9, a filter (title/abstract),
comprising: 
an inlet plate (48) having a first outside surface (54, see in figure 9, surface that the liquid flow arrow impinges upon) having a first set of holes extending in a first direction to form oblong openings (58) along the first outside surface; 
an outlet plate (49) having a second outside surface (56’, see figure 9, surface on the underside of the device) having a second set of holes extending in the first direction 
a plurality of parallel channels extending in a second direction (60), wherein the
plurality of parallel channels are positioned (ii) on the inlet plate or the outlet plate (see figure 9, part of plate 49), or (iii) in the inlet plate or the outlet plate (see figure 9, in plate 49).
	Rosenblum does not expressly provide the oblong openings (58) are oval-shaped.  However, Rosenblum does disclose that the grooves (58) are formed by a chemical etching process, stamped, or printed (C8/L48-52) and further that the grooves may be any desired shape (C8/L50-55).  The particular oblong shape claimed (oval) is not established by the disclosure as being of any particular criticality or providing any unexpected result or benefit.  Note for example, instant specification at [0060-0061].
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Rosenblum to utilize oval shaped oblong holes for the purpose of providing for an optimal design of the element and for the purpose of performing a routine design choice. See also In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

comprising: 
an inlet structure (48) having a first outside surface (54, see in figure 9, surface that the liquid flow arrow impinges upon) having a first set of holes extending in a first direction to form oblong openings (58) along the first outside surface; 
an outlet structure (49) having a second outside surface (56’, see figure 9, surface on the underside of the device) having a second set of holes extending in the first direction to form oblong openings (58’) along the second outside surface, wherein the first set of holes and the second set of holes are offset from one another (see figures 8-9); and wherein the first outside surface and the second outside surface are oriented as opposite outer surfaces (see figure 9, one surface is on the top, one is on the bottom, note also C8/L30-42) and
a plurality of parallel channels extending in a second direction (60), wherein the
plurality of parallel channels are contiguously engaged with the outlet structure (see figure 9). 
	Rosenblum does not expressly provide the oblong openings (58 or 60) are oval-shaped.  However, Rosenblum does disclose that the grooves (58/60) are formed by a chemical etching process, stamped, or printed (C8/L48-52) and further that the grooves may be any desired shape (C8/L50-55).  The particular oblong shape claimed (oval) is not established by the disclosure as being of any particular criticality or providing any unexpected result or benefit.  Note for example, instant specification at [0060-0061].
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Rosenblum to utilize oval shaped oblong 
	Regarding claim 25, Rosenblum further provides the channels (60) are sloped relative to a plane that includes the plurality of channels (a diagonal vertical plane through 54’ from the top side corner facing 54 to the bottom side corner most distant from 54 passes through the channels and would be provided with the channels sloped relatively thereto).
	Regarding claim 26, Rosenblum further provides the channels (60).  The channels from figure 9 appear circular in cross section.  In the alternative, if the ordinary artisan did not envisage from figure 9 the use of circular cross section channels, it would have been obvious to one having ordinary skill in the art at the time of the invention to have made the channels circular in cross section such that they could be quickly and efficiently manufactured using a drilling technique.
Regarding claim 27, Rosenblum further provides that the channels and holes are fabricated in size, shape, and configuration appropriate to accommodate the liquid being filtered (C9/L25-35).  It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Rosenblum’s channels (60) to have a cross sectional area defined by at least one dimension smaller than a minimum size particle to be blocked by the filter for the purpose of providing the filter In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Alternatively (above claims 21-22 and 25-27 are rejected using the figures 8-9 embodiment from Rosenblum; below claims 21-27 are rejected using the figures 1-5 embodiment from Rosenblum):
Regarding claim 21, Rosenblum discloses in figures 1-5, a filter (title/abstract),
comprising: 
an inlet plate (12) having a first outside surface (top of the plate 12) having a first set of holes extending in a first direction to form openings (16) along the first outside surface; 
an outlet plate (14) having a second outside surface (bottom of the plate 14) having a second set of holes extending in the first direction to form openings (18) along the second outside surface, wherein the first set of holes and the second set of holes are offset from one another (see figures 1-5); and wherein the first outside surface and the second outside surface are oriented as opposite outer surfaces (see figure 5, one surface is on the top, one is on the bottom) and
a plurality of parallel channels extending in a second direction (22), wherein the

	Rosenblum does not expressly provide the oblong openings (16/18) are oval-shaped and oblong.  However, Rosenblum does disclose that the openings (16/18) are are sized and shaped based on the fluid being treated and determine the effective configuration of the filter (C7/L1-10).  The particular oblong shape claimed (oval) is not established by the disclosure as being of any particular criticality or providing any unexpected result or benefit.  Note for example, instant specification at [0060-0061].
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Rosenblum to utilize oval shaped oblong holes for openings 16 and 18 for the purpose of providing for an optimal design of the element and for the purpose of performing a routine design choice. See also In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 22, Rosenblum discloses in figures 1-5, a filter (title/abstract),
comprising: 
an inlet structure (12) having a first outside surface (top of the plate 12) having a first set of holes extending in a first direction to form openings (16) along the first outside surface; 
an outlet structure (14) having a second outside surface (bottom of the plate 14) having a second set of holes extending in the first direction to form openings (18) along 
a plurality of parallel channels extending in a second direction (22) different from the first set of holes direction (see figures 1-5), wherein the plurality of parallel channels are contiguously engaged with the outlet structure (see figures 4-5). 
	Rosenblum does not expressly provide the oblong openings (16/18) are oval-shaped and oblong.  However, Rosenblum does disclose that the openings (16/18) are are sized and shaped based on the fluid being treated and determine the effective configuration of the filter (C7/L1-10).  The particular oblong shape claimed (oval) is not established by the disclosure as being of any particular criticality or providing any unexpected result or benefit.  Note for example, instant specification at [0060-0061].
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Rosenblum to utilize oval shaped oblong holes for openings 16 and 18 for the purpose of providing for an optimal design of the element and for the purpose of performing a routine design choice. See also In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Regarding claim 25, Rosenblum further provides the channels (22) are sloped relative to a plane that includes the plurality of channels (the channels have a slope of zero relative to the plane the channels all lie within).
Regarding claim 26, Rosenblum further provides the channels (22).  Rosenblum further provides that the channel shape helps determines the parameters of the filter (C7/L1-10).  Rosenblum does not expressly provide the channels (22) to be circular cross section.  It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Rosenblum to utilize circular cross section channels (22) for the purpose of providing for an optimal design of the element and for the purpose of performing a routine design choice. See also In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 27, Rosenblum further provides wherein the channels each have a cross-sectional area, and the cross-sectional area is defined at least in part by a critical dimension that is less than a minimum size of particles to be blocked by the filter (C7/L10-20).
Allowable Subject Matter
Claims 1-5, 7-13, and 20 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.